   8:20-cv-03043-LSC-SMB Doc # 11 Filed: 08/07/20 Page 1 of 1 - Page ID # 27




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

DEVIN LAWLOR,
                          Plaintiff,                                        8:20CV3043
          vs.
                                                                              ORDER
EQUIFAX INFORMATION SERVICES,
LLC,

                          Defendant.

          The Court has been advised that the parties in the above-captioned matter have settled their
claims.

          Accordingly,

          IT IS ORDERED that:

          1.     Within thirty (30) calendar days of the date of this order, the parties shall file a joint
                 stipulation for dismissal (or other dispositive stipulation) with the clerk of court,
                 together with submitting to the trial judge a draft order which will fully dispose of
                 the case.

          2.     Absent compliance with this order, this case (including all counterclaims and the
                 like) may be dismissed without further notice.

          3.     The clerk of court is directed to terminate the pretrial and trial settings, and any
                 hearings set in this case.


          Dated this 7th day of August, 2020.

                                                         BY THE COURT:


                                                         s/ Susan M. Bazis
                                                         United States Magistrate Judge
